PER CURIAM.
We reverse the judgment on the pleadings and order of dismissal entered against the appellants in their action alleging active fraud against the appellees. Since the pleadings state á cause of action for fraud and no defenses are established on the face of the pleadings it was error to enter a dismissal and judgment on the pleadings. See Storrs v. Storrs, 130 Fla. 711, 178 So. 841 (1937); Moser v. Thorp Sales Corp., 256 N.W.2d 900 (Iowa 1977), aff'd as modified and remanded, 312 N.W.2d 881 (Iowa 1981), aff'd, 334 N.W.2d 715 (Iowa 1983).
ANSTEAD, LETTS and GUNTHER, JJ., concur.